Title: From Thomas Jefferson to Charles Little, 31 March 1801
From: Jefferson, Thomas
To: Little, Charles



Sir
Washington Mar. 31. 1801

Mr. White, one of the Commissioners of this city, informs me that he has heretofore had conversations with you on the subject of a road we have been wishing to get from this place to Slaterun church as direct as can be had tolerably level; for levelness is a still more important consideration than distance. it is become more interesting now to me to find such a course. as I am setting out tomorrow for my own house, and shall be on horseback, I propose to endeavor to find the best road. for this information I must ask leave to trouble you. I therefore send my servant as far as Colo. Wren’s this evening, with  orders to deliver you this letter in the course of the evening. I shall set out by sunrise in the morning, breakfast at Colo. Wren’s, and ask the pleasure either of seeing you there, or permission to call on you at your own house, to obtain from you, not only directions for my present course, but to consult on the best means which can be pursued to find out a good direction for a future road. accept assurances of my best wishes and respect.

Th: Jefferson

